                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 INRE:                                            )
                                                  )   Proceedings Under Chapter 13
 YVONNE DeCARLO JOHNSON,                          )   of the Bankruptcy Code
 SSN: XXX-XX-5233                                 )
                                                  )   Case No.                       _
                  Debtor(s).                      )


                                 EMPLOYEE INCOME RECORDS

 1.      Copies of all payment advices (payroll studs) or other evidence of payment received within
         60 days before the date of the filing of petition, by the debtor from any employer of the
         debtor:
          See attached.



 2.      Statement. of the amount of monthly net income itemized to show how the amount is
         calculated:
          Social Security:        $2,622.00
          Pension:                     886.00
          Net Monthly Income: $3,508.00




 3.      Statement disclosing any reasonably anticipated increase in income or expenditures over the
         12 month period following the date of the filing of the petition:
          None.




Case 20-01344-DSC13            Doc 7    Filed 04/03/20 Entered 04/03/20 16:40:52         Desc Main
                                       Document     Page 1 of 2
March 12,2020   • Page 3 of 7




Transaction history (continued)

                    Check
                                                                                             Deposits!   Withdrawals!      Ending daily
     Date         Number Description
                                                                                             Additions   Subtractions          balance
     2/26                 Purchase authorized on 02/26 Dollar Tr 455 Main St Trussville AL
                                                                                                                    4.06
                          P00000000932572202 Card 4262
     2/26                 Purchase authorized on 02/26 Save A Lot #478 Birmingham AL
                                                                                                                11.07              0.58
                          P00380057859904039 Card 4262
     2/27                 Square lnc " Cash App 200227 T200200907887 Jewell Buchanan           260.00
     2/27                 ATM Withdrawal authorized on 02/27 9300 Parkway East
                                                                                                                40.00           220.58
                          Birmingham AL 0003482 ATM 10 05390 Card 4262
     2/28                 Edeposit IN BranchlStore 02/28120 11:35:42 Am 307 N Gay St           100.00
                          AuburnAL
     2/28                 Purchase authorized on 02/28 Raceway 6822 Trussville AL                              29.89            290.69
                          P00460059792504968 Card 4262
     3/2
     3/2                              e au orized on 02128 Zaxby's #15302 Birmingham AL                          7.91
                          5300059802088053 Card 4262
    3/2                   Recurring Transfer to Buchanan J Ref #Op07Qg3Bkn Checking                           100.00
                          Allowamce
    3/2                   Recurring Transfer to Buchanan J Savings Ref #Op07Qgwxzz                             25.00
                          )()()(}()()()()8544
    3/2                   United of Omaha Ins Prem 200302 164A02Mar-20 Yvonne 0                                 9.40
    3/2
                                                                                                                9.75         1,024.81
    3/3

    3/3

    3/3
                                                                                                               50.00
    3/3            9182
                                                                                                               85.00
    3/3                   Ar.h~ nf AI PrAm Pm! ?nn~n~ X"rn<;n::lF\R7.d..d.
                                                                        V"nnn"   Inhncnn                       ~7   nn




Case 20-01344-DSC13                 Doc 7        Filed 04/03/20 Entered 04/03/20 16:40:52                   Desc Main
                                                Document     Page 2 of 2
